Exhibit 10.2

 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT, (the “Agreement”) is made and entered into as of
March 13, 2009 (the “Effective Date”), by and between INFOLOGIX, INC., a
Delaware corporation (the “Company”), and JOHN A. ROBERTS (“Executive”).

 

BACKGROUND

 

WHEREAS the Company provides enterprise mobility solutions to the healthcare,
pharmaceutical, retail, transportation, travel and entertainment, supply
chain/logistics, manufacturing and financial markets, which solutions include,
without limitation, designing, developing and manufacturing wireless
communication and computing devices, implementing customized RFID and other
software and proprietary technologies, and providing professional services that
support and complement customers’ wireless computing systems (the “Business”);
and

 

WHEREAS the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders that the Company
attract, retain and motivate highly qualified management; and

 

WHEREAS the Board believes that the execution by the Company of severance
agreements with certain executive officers, including Executive, is an important
factor in achieving this desired end; and

 

WHEREAS Executive’s employment agreement with the Company expired effective
December 31, 2008 and the Company desires to continue Executive’s employment as
an executive officer of the Company on an “at will” basis and to provide
Executive with certain benefits in the event his employment with the Company is
terminated; and

 

WHEREAS Executive’s annual salary for services as an employee of the Company
(the “Base Salary”) will be $233,000 effective January 1, 2009; and

 

WHEREAS the Company and Executive each acknowledge and agree that the
confidentiality, noncompetition and nonsolicitation agreements and other
restrictive covenants contained in Section 4 (Restrictive Covenants) constitute
essential elements of this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement and intending to be legally bound, the
parties hereto agree as follows:

 

SECTION 1.        TERM OF AGREEMENT

 

1.1                               Term.  The term of this Agreement shall be two
years commencing on the Effective Date, as further extended or unless sooner
terminated in accordance with the other provisions of this Agreement (the
“Term”).  Except as hereinafter provided, on the second anniversary of the
Effective Date and on each subsequent anniversary thereof, the Term shall be
automatically extended for one year unless the Company provides Executive with
written notice of

 

--------------------------------------------------------------------------------


 

termination of this Agreement at least 30 days prior to such anniversary,
provided, however, that (a) from and after a Separation from Service (as defined
below in Section 2.1 (Certain Definitions)) during the term of this Agreement,
this Agreement shall remain in effect until all of the obligations of the
parties hereunder are satisfied or have expired, and (b) this Agreement shall
terminate if Executive shall cease to be an executive officer of the Company.

 

1.2                               No Entitlement.  Nothing contained in this
Agreement shall be construed to create a contract of employment for a specified
time.  Executive is employed on an “at will” basis and may be terminated at any
time.

 

SECTION 2.        TERMINATION

 

2.1                               Certain Definitions.  When used in this
Agreement, the following terms shall have the specific meanings shown in this
Section unless the context of any provision of this Agreement clearly requires
otherwise:

 

(i)                                     “Change in Control” of the Company shall
mean any of the following events:

 

(A)                              a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation resulting in the
combined voting power of the securities of the Company ordinarily (and apart
from the rights accruing under special circumstances) having the right to vote
in the general election of directors (calculated as provided in paragraph (d) of
Rule 13d-3 in the case of rights to acquire such securities) immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting stock of the surviving entity) more than a majority of the
combined voting power of the securities of the Company (or such surviving
entity) immediately after such merger or consolidation;

 

(B)                                any sale, lease, exchange, or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company;

 

(C)                                the dissolution and liquidation of the
Company;

 

(D)                               any person or “group” (other than a benefit
plan sponsored by either the Company or a subsidiary of the Company) becoming
the “beneficial owner,” directly or indirectly, of securities representing a
majority of the combined voting power of the then outstanding securities of the
Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in paragraph (d) of Rule 13d-3 in the case of rights to acquire such
securities).

 

(E)                                 during any 12-month period, directors of the
Company in office at the beginning of such period ceasing for any reason to
constitute a majority of the Board, unless the election, or nomination for
election by the Company’s stockholders, of at least 75% of the directors who
were not directors at the beginning of such period was approved by vote of at
least two-thirds of the directors in office at the time of such election or
nomination who were directors at the beginning of such period.

 

For purposes hereof, the terms “group” and “beneficial owner” shall have the
meanings given to them in Rule 13d-3; and “Rule 13d-3” shall mean Rule 13d-3
under the Securities Exchange Act of 1934.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  “Cause” shall mean the following:

 

(A)                              commission of any act of fraud or dishonesty in
connection with Executive’s employment, or theft, misappropriation or
embezzlement of the Company’s funds;

 

(B)                                indictment for any felony, crime involving
fraud or misrepresentation, or for any other crime (whether or not such felony
or crime is connected with Executive’s employment) the effect of which in the
judgment of the Board is likely to adversely affect the Company or its
affiliates;

 

(C)                                repeated and consistent failure of Executive
to be present at work during normal business hours unless the absence is because
of Executive’s Disability (as defined below);

 

(D)                               violation of any lawful express direction of
the Company or any violation of any rule, regulation, policy or plan established
by the Company from time to time regarding the conduct of its employees and/or
the Business, if such violation is not remedied (if capable of remedy) by
Executive within 15 days of receiving notice of such violation from the Company;

 

(E)                                 gross incompetence or willful misconduct in
the performance of, or gross neglect of, Executive’s duties under this Agreement
or otherwise in the performance of his employment with the Company (after not
less than 15 days’ prior written notice specifying deficiencies in performance);

 

(F)                                 disclosure or use of Confidential
Information, as defined in Section 4.1 (Confidentiality), other than as required
in the performance of Executive’s employment with the Company; and

 

(G)                                Executive’s use of alcohol or any unlawful
controlled substance to an extent that it interferes materially with the
performance of Executive’s employment with the Company.

 

(iii)                               “Code” shall mean the Internal Revenue Code
of 1986, as amended, together with any applicable regulations thereunder.

 

(iv)                              “Disability” shall mean the Executive is, in
the reasonable opinion of a physician selected by the Board, unable or
substantially unable, due to his physical, mental or emotional illness or
condition, to substantially perform his duties for a period of 16 consecutive
weeks in any 18 month period or is deemed disabled under the Company’s
disability insurance policy then in effect.

 

(v)                                 “Good Reason” shall mean any of the
following actions without Executive’s consent, other than due to Executive’s
death or Disability: (A) Executive’s assignment to a position, title,
responsibilities, or duties of a materially lesser status or degree of
responsibility than the position, responsibilities, or duties of the Company or
removal from his position as an executive officer of the Company, (B) the
reduction of Executive’s base salary or bonus opportunity, except

 

3

--------------------------------------------------------------------------------


 

pursuant to a reduction which also applies to the Company’s other senior
executives, (C) the requirement by the Company that Executive relocate
Executive’s primary office or location more than 25 miles from the Executive’s
then current primary office or location, or (D) the requirement that Executive
report to any officer of the Company other than its Chief Executive Officer;
provided, however, that Executive must have given written notice to the Company
that Executive believes he has the right to terminate employment for good
reason, specifying in reasonable detail the events comprising the good reason,
and the Company fails to eliminate the good reason within 15 days after receipt
of the notice.

 

(vi)                              “Payment Date” shall mean the 75th day after
Executive’s Separation from Service, subject to Section 3.5 (Certain
Section 409A Rules).

 

(vii)                           “Separation from Service” shall mean Executive’s
separation from service with the Company and its affiliates within the meaning
of Treas. Reg. §1.409A-1(h) or any successor thereto.

 

(viii)                        “Specified Employee” shall mean Executive if he is
a specified employee as defined in Section 409A of the Code as of the date of
his Separation from Service.

 

2.2                               Entitlement to Severance Benefits.  Executive
shall be entitled to the benefits provided in this Agreement in the event the
Executive has a Separation from Service under the circumstances described in
(i) through (iii) below (a “Covered Termination”), provided that Executive
executes, and does not revoke, a full Release agreement in favor of the Company
as described below.  A Covered Termination shall have occurred in the event
that:

 

(i)                                     Executive’s employment with the Company
is terminated prior to a Change in Control other than (A) by the Company for
Cause, (B) by Executive, or (C) due to Executive’s Disability; or

 

(ii)                                  Executive is not offered comparable
employment by the Company’s successor upon a Change in Control; or

 

(iii)                               Executive’s employment with the Company or
its successor (referred to jointly as the “Company”) is terminated within 12
months following a Change in Control other than (A) by the Company for Cause,
(B) by Executive without Good Reason, or (C) due to Executive’s Disability (a
Covered Terminations of the type described in items (ii) and (iii) shall be
referred to herein as a “Change in Control Termination”).

 

For purposes of this section, a “Release” shall mean a release (in substantially
the form attached hereto as Exhibit A) of any and all claims against the Company
and all related parties with respect to all matters arising out of Executive’s
employment by the Company and its affiliates, or the termination thereof (other
than claims for any entitlements under the terms of this Agreement). 
Notwithstanding any provision of this Agreement to the contrary, if the Company
provides a form of Release to Executive for Executive to sign, Executive shall
not be entitled to any payments or benefits under this Agreement unless
Executive signs and returns the Release to the Company before the lump-sum
payment is made to him; provided that, if the Release is not presented to
Executive within 10 days after Separation from Service, the requirement that
Executive sign the Release shall be waived.  If the Release is presented to
Executive within such 10-day period, but Executive does not sign and return the
Release to the Company by the end of the applicable consideration period

 

4

--------------------------------------------------------------------------------


 

under the federal Age Discrimination in Employment Act (currently, either 21 or
45 calendar days), then Executive shall forfeit the lump-sum payment.  If the
Release is timely signed and returned to the Company and not thereafter revoked,
such lump-sum payment shall be made to Executive on the Payment Date.

 

2.3                               Severance Payment.  In the event of a Covered
Termination, Executive shall be entitled to receive a severance amount (the
“Severance Amount”) equal to the sum of:

 

(a)                                  an amount equal to the Executive’s Base
Salary as of the date of the Covered Termination (the “Termination Date”); and,

 

(b)                                 in addition to the amount payable under
Section 2.3(a) hereof, (i) in the event of a Change in Control Termination, in
addition to the amount payable under Section 2.3(a) hereof, an amount equal to
the maximum annual incentive cash bonus at the rate in effect as of the
Termination Date, or (ii) other than in the event of a Change in Control
Termination, an amount equal to the pro rata portion of the maximum annual
incentive cash bonus at the rate in effect as of the Termination Date, which
shall be calculated based on a numerator equal to the number of days between
January 1 and the date of the Covered Termination and a denominator of 365.

 

Executive will also be entitled to the benefits and payments referred to in
Sections 3.1 (Welfare Benefits) and 3.3 (Other Payments and Benefits).  The
Severance Amount shall be deposited into a third-party escrow account within 10
days of the Termination Date and paid to Executive in a lump-sum on the Payment
Date.

 

2.4                               Vesting of Equity Compensation.  In the event
of a Covered Termination, and notwithstanding any provision to the contrary in
any of the Company’s equity compensation plans, all of Executive’s outstanding
equity compensation awards shall become fully vested and exercisable as of the
Termination Date.

 

SECTION 3.        BENEFITS FOLLOWING TERMINATION

 

3.1                               Welfare Benefits.  Subject to Section 3.2
(Effect of Other Employment), for a period of up to 18 months following a
Covered Termination of Executive, Executive and Executive’s dependents shall be
entitled to participate in the Company’s medical and dental insurance plans at
Executive’s expense, in accordance with the terms of such plans at the time of
such Covered Termination as if Executive were still employed by the Company or
its affiliates under this Agreement.  The continued coverage provided to
Executive under this Section 3.1 shall meet the requirements for COBRA health
care continuation coverage, and the COBRA health care continuation coverage
period under section 4980B of the Code shall run concurrently with the period of
continued health coverage following the Termination Date.

 

3.2                               Effect of Other Employment.  In the event
Executive becomes employed during the period with respect to which benefits are
continuing pursuant to Section 3.1 (Welfare Benefits):  (a) Executive shall
notify the Company not later than the day such employment commences; and (b) the
benefits provided for in Section 3.1 (Welfare Benefits) shall terminate as of
the date of such employment.  Nothing herein shall relieve the Company of its
obligations for compensation or benefits accrued up to the time of termination
provided for herein.

 

5

--------------------------------------------------------------------------------


 

3.3                               Other Payments and Benefits.  On the Payment
Date, the Company shall pay or cause to be paid to Executive his earned but
unpaid Base Salary and accrued vacation through the Termination Date.  Executive
shall be entitled to receive any other payments or benefits to which he is
entitled pursuant to the express terms of any plan, policy or arrangement of the
Company, provided that the Severance Amount (i) shall be in lieu of any
severance payments to which Executive might otherwise be entitled and (ii) shall
be credited against any severance payments to which Executive may be entitled by
statute.

 

3.4                               Death After Covered Termination.  In the event
Executive dies after a Covered Termination occurs, (a) any payments due to
Executive under Section 2 (Termination)  and Section 3.3 (Other Payments and
Benefits) and not paid prior to Executive’s death shall be made to the person or
persons who may be designated by Executive in writing or, in the event he fails
to so designate, to Executive’s personal representatives, and (b) Executive’s
spouse and dependents shall continue to be eligible for the welfare benefits
described in Section 3.1 (Welfare Benefits).  Payments pursuant to subsection
(a) above shall be made on the date payment would have been made to Executive
without regard to Section 3.5 (Certain Section 409A Rules).

 

3.5                               Certain Section 409A Rules.

 

(a)                                  Specified Employee.  Notwithstanding any
provision of this Agreement to the contrary, if Executive is a Specified
Employee, any payment or benefit under this Agreement that constitutes deferred
compensation subject to Section 409A of the Code and for which the payment event
is Separation from Service shall not be made or provided for before the date
that is six months after the date of Executive’s Separation from Service.  Any
payment or benefit that is delayed pursuant to this Section 3.5 shall be made or
provided on the first business day of the seventh month following the month in
which Executive’s Separation from Service occurs.  With respect to any cash
payment delayed pursuant to this Section 3.5, the first payment shall include
interest, at the Wall Street Journal Prime Rate published in the Wall Street
Journal on the date of the Separation of Service (or the previous business day
if such date is not a business day), for the period from the date the payment
would have been made but for this Section3.5 through the date payment is made. 
The provisions of this Section 3.5 shall apply only to the extent required to
avoid Executive’s incurrence of any additional tax or interest under
Section 409A of the Code.

 

(b)                                 Reimbursement and In-Kind Benefits. 
Notwithstanding any provision of this Agreement to the contrary, with respect to
in-kind benefits provided or expenses eligible for reimbursement under this
Agreement that are subject to Section 409A of the Code, (i) the benefits
provided or the amount of expenses eligible for reimbursement during any
calendar year shall not affect the benefits provided or expenses eligible for
reimbursement in any other calendar year, except as otherwise provided in Treas.
Reg. §1.409A-3(i)(1)(iv)(B), and (ii) the reimbursement of an eligible expense
shall be made as soon as practicable after Executive requests such reimbursement
(subject to Section 3.5(a)), but not later than the December 31 following the
calendar year in which the expense was incurred.

 

(c)                                  Interpretation and Construction.  This
Agreement is intended to comply with Section 409A of the Code and shall be
administered, interpreted and construed in accordance therewith to avoid the
imposition of additional tax under Section 409A of the Code.

 

6

--------------------------------------------------------------------------------


 

3.6                               Limitation on Payment Obligation.

 

(a)                                  Definitions.  For purposes of this
Section 3.6, all terms capitalized but not otherwise defined herein shall have
the meanings as set forth in Section 280G of the Code.  In addition:

 

(i)                                     the term “Parachute Payment” shall mean
a payment described in Section 280G(b)(2)(A) or Section 280G(b)(2)(B) of the
Code (including, but not limited to, any stock option rights, stock grants, and
other cash and noncash compensation amounts that are treated as payments under
either such section) and not excluded under Section 280G(b)(4)(A) or
Section 280G(b)(6) of the Code;

 

(ii)                                  the term “Reasonable Compensation” shall
mean reasonable compensation for prior personal services as defined in
Section 280G(b)(4)(B) of the Code and subject to the requirement that any such
reasonable compensation must be established by clear and convincing evidence;
and

 

(iii)                               the portion of the “Base Amount” and the
amount of “Reasonable Compensation” allocable to any “Parachute Payment” shall
be determined in accordance with Section 280G(b)(3) and (4) of the Code.

 

(b)                                 Limitation.  Notwithstanding any other
provision of this Agreement, Parachute Payments to be made to or for the benefit
of Executive but for this subsection (b), whether pursuant to this Agreement or
otherwise, shall be reduced if and to the extent necessary so that the aggregate
Present Value of all such Parachute Payments shall be at least one dollar
($1.00) less than the greater of (i) three times Executive’s Base Amount and
(ii) the aggregate Reasonable Compensation allocable to such Parachute
Payments.  Any reduction in Parachute Payments caused by reason of this
subsection (b) shall be applied in the manner least economically detrimental to
Executive.  In the event reduction of two or more types of payments would be
economically equivalent, the reduction shall be applied pro-rata to such types
of payments.

 

This subsection (b) shall be interpreted and applied to limit the amounts
otherwise payable to Executive under this Agreement or otherwise only to the
extent required to avoid any material risk of the imposition of excise taxes on
Executive under Section 4999 of the Code or the disallowance of a deduction to
the Company under Section 280G(a) of the Code.  In the making of any such
interpretation and application, Executive shall be presumed to be a disqualified
individual for purposes of applying the limitations set forth in this subsection
(b) without regard to whether or not Executive meets the definition of
disqualified individual set forth in Section 280G(c) of the Code.  In the event
that Executive and the Company are unable to agree as to the application of this
subsection (b), the Company’s independent auditors shall select independent tax
counsel to determine the amount of such limits.  Such selection of tax counsel
shall be subject to Executive’s consent, provided that Executive shall not
unreasonably withhold his consent.  The determination of such tax counsel under
this Section 3.6 shall be final and binding upon Executive and the Company.

 

(c)                                  Illegal Payments.  Notwithstanding any
other provision of this Agreement, no payment shall be made hereunder to or for
the benefit of Executive if and to the extent that such payments are determined
to be illegal.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.

RESTRICTIVE COVENANTS

 

4.1                               Confidentiality.

 

(a)                                  Executive shall not, either during or after
his employment with the Company, directly or indirectly use, publish or
otherwise disclose or divulge to any third party any Confidential Information
other than as required by law or except as may be necessary in the performance
of Executive’s employment with the Company.  Executive will comply with all
policies generally applicable to Company employees then in effect, including,
without limitation, confidentiality policies, security and access policies and
other comparable policies.  The Company may amend these policies from time to
time upon reasonable notice to Executive.  As used in this Agreement,
“Confidential Information” shall mean all Intellectual Property and all
confidential and proprietary information, technical data, trade secrets or
know-how of the Company, including, without limitation, any information
concerning customers (including customer lists), vendors, services, products,
product plans, processes, designs, research, developments, inventions, formulas,
technology, drawings, engineering, hardware configuration information, pricing
policies, business plans or records, any technical or financial information or
data, any information relating to the history or prospects of the Company or any
of its stockholders, or other business information disclosed to Executive by the
Company either directly or indirectly in writing, orally or by drawings or
Executive’s observation of parts or equipment, unpublished information and all
information and data that is not generally known by the industry.

 

(b)                                 Executive shall not, either during or after
his employment with the Company, directly or indirectly copy, reproduce or
remove from the Company’s premises, except as may be necessary in the
performance of Executive’s employment with the Company, any Confidential
Information (in any medium) or any Company documents, files or records
(including, without limitation, any invoices, customer correspondence, business
cards, orders, computer records or software, or mailing, telephone or customer
lists).  All such documents, files and records, and all other memoranda, notes,
files, records, lists and other documents made, compiled or otherwise acquired
by Executive in the course of his employment with the Company are and shall
remain the sole property of the Company and all originals and copies thereof
shall be delivered to the Company upon termination of employment for whatever
reason.

 

4.2                               Inventions and Improvements.  Executive hereby
assigns, and agrees to assign (when first reduced to practice or first fixed in
a tangible medium, as applicable), to the Company all of Executive’s right,
title and interest (to the extent not already owned by the Company as a work for
hire or otherwise), without further consideration, free from any claim, lien for
balance due, or rights of retention, in and to and any all Intellectual
Property.  “Intellectual Property” means all patents, trademarks, copyrights,
and trade secrets, including without limitation, writings, inventions,
improvements, processes, procedures, ideas and/or techniques, whether or not
patentable or registerable under copyright or similar statutes, which Executive
may have made, conceived, discovered, developed, learned or reduced to practice,
or which Executive may make, conceive, discover, develop, learn or reduce to
practice, either solely or jointly with any other person or persons, at any time
during his employment with the Company, whether or not during working hours and
whether or not at the request or upon the suggestion of the Company, which
(i) are related or relate to or are useful in connection with any business
previously, now or hereafter carried on or contemplated by the Company,
including developments or expansions of its present fields of operations,
(ii) resulted or result from any work performed by Executive for the Company or
any of its clients; or (iii) resulted or result from the use of the premises or
personal property (whether

 

8

--------------------------------------------------------------------------------


 

tangible or intangible) owned, leased, or contracted for by the Company, in each
case whether or not the Intellectual Property was reduced to drawing, written
description, documentation, models or other tangible form, or is related to the
general line of business engaged in by the Company.  Executive acknowledges that
any Intellectual Property relating to Executive’s activities while working for
the Company and that Executive has, solely or jointly with any other person or
persons, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice within 12 months after termination of
Executive’s employment with the Company may have been conceived in significant
part while employed by the Company.  Accordingly, Executive agrees that such
Intellectual Property shall be presumed to have been conceived during
Executive’s employment with the Company and is to be assigned to the Company in
accordance with this Agreement unless and until Executive has established the
contrary.  Executive acknowledges that all Intellectual Property that is an
original work of authorship made by Executive (solely or jointly with any other
person or persons) in the course of Executive’s employment and is protectable by
copyright shall be owned exclusively by the Company as a “work made for hire”
within the meaning of the Copyright Act of 1976, as amended (the “Act”). 
Executive agrees that he shall make full disclosure to the Company of all such
writings, inventions, improvements, processes, procedures and techniques, and
shall do everything necessary or desirable to vest, and from time to time
enforce, the absolute title thereto in the Company.  Executive’s obligations to
assist the Company shall include, without being limited to, Executive’s writing
and preparation of all specifications and procedures regarding such inventions,
improvements, processes, procedures and techniques, and otherwise aiding and
assisting the Company so that the Company can prepare and present applications
for copyright or letters patent therefor and can secure such copyright or
wherever possible, continuations, continuations-in-part, divisionals, reissues,
renewals, and extensions thereof, and can obtain the record title to such
copyright or patents so that the Company shall be the sole and absolute owner
thereof in all countries in which it may desire to have copyright or patent
protection. Executive’s obligations to assist Company shall survive termination
of this Agreement and continue until the expiration of the last available
protection obtained on the Intellectual Property developed during the
Executive’s term of employment. Executive shall not be entitled to any
additional or special compensation or reimbursement regarding any and all such
writings, inventions, improvements, processes, procedures and techniques.  If
the Company is unable, after reasonable effort, to obtain Executive’s full
cooperation and secure Executive’s signature on any document needed in
connection with the actions specified in this Section, whether because of
Executive’s physical or mental incapacity or for any other reason whatsoever,
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney-in-fact, to act
for Executive and on his behalf to execute, verify and file any such documents
and to do all other lawfully permitted acts to further the purposes of this
Section with the same legal force and effect as if personally executed by
Executive.  Executive hereby waives and quitclaims to the Company any and all
claims, of any nature whatsoever, which Executive now or may hereafter have for
infringement of any Intellectual Property assigned or to be assigned hereunder
to the Company.

 

4.3                               Noncompetition and Nonsolicitation.  During
the Term and for one year after any termination of Executive’s employment for
any reason, Executive shall not, for his own benefit or the benefit of any other
person or entity, directly or indirectly, in any capacity (as an employee,
officer, director, shareholder, partner, agent, principal, independent
contractor, owner or otherwise) (i) engage in or be financially interested in
any business operation in the United States that engages in whole or in part
(A) in the Business or (B) in the manufacture, assembly, design, distribution or
marketing of any product or equipment substantially similar to or in competition
with any product or equipment that at any time during the Term or the
immediately preceding twelve month period has been manufactured, sold or
distributed by the Company or any product or

 

9

--------------------------------------------------------------------------------


 

equipment that the Company was developing during the Term or such twelve month
period for future manufacture, sale or distribution or the provision of any
service substantially similar to or in competition with any service offered by
the Company at any time during the Term or such twelve month period or that the
Company was developing during the Term or such twelve month period;
(ii) solicit, or attempt to solicit  any customer of the Company; (iii) solicit,
or contact with a view to the engagement or employment by, or hire any person or
entity of any person who is an employee of the Company; (iv) seek to contract
with or engage (in such a way as to adversely affect or interfere with the
business of the Company) any person or entity who has been contracted with or
engaged to manufacture, assemble, supply or deliver products, goods, materials
or services to the Company; or (v) engage in or participate in any effort or act
to induce any of the customers, associates, consultants or employees of the
Company or any of its affiliates to take any action that might be
disadvantageous to the Company or any of its affiliates; except that nothing in
this Agreement shall prohibit Executive and his affiliates from owning, as
passive investors, in the aggregate not more than 5% of the outstanding publicly
traded stock of any corporation so engaged.  The duration of Executive’s
covenants set forth in this Section shall be extended by a period of time equal
to the number of days, if any, during which Executive is in violation of the
provisions contained in this Agreement.

 

4.4                               Injunctive and Other Relief.

 

(a)                                  Executive acknowledges that the covenants
contained in this Agreement are fair and reasonable in light of the
consideration paid under this Agreement, and that damages alone shall not be an
adequate remedy for any breach by Executive of any provision of this Section 4,
and accordingly expressly agrees that, in addition to any other remedies that
the Company may have, the Company shall be entitled to injunctive relief in any
court of competent jurisdiction for any breach or threatened breach by Executive
of any of the covenants set forth in this Agreement.  Nothing contained in this
Agreement shall prevent or delay the Company from seeking, in any court of
competent jurisdiction, specific performance or other equitable remedies in the
event of any breach or intended breach by Executive of any of his obligations
under this Agreement.

 

(b)                                 Notwithstanding the equitable relief
available to the Company, Executive, in the event of a breach of his covenants
contained in this Section 4, understands that the uncertainties and delays
inherent in the legal process would result in a continuing breach for some
period of time, and therefore, continuing injury to the Company until and unless
the Company can obtain such equitable relief.  Therefore, in addition to such
equitable relief, the Company shall be entitled to monetary damages for any such
period of breach until the termination of such breach, in an amount deemed
reasonable to cover all actual and consequential losses, plus all monies
received by Executive as a result of said breach.  If Executive should use or
reveal to any other person or entity any Confidential Information, it will be
considered a continuing violation on a daily basis for so long a period of time
as such Confidential Information used by Executive or any such other person or
entity.

 

(c)                                  Executive agrees that the territorial and
time limitations set forth in this Section 4 are reasonable and properly
required for the adequate protection of the business of the Company and that in
the event that any such territorial or time limitation is deemed to be
unreasonable by a court of competent jurisdiction, then Executive agrees and
submits to the reduction of either such territorial or time limitation to such
an area or period as such court shall deem reasonable.

 

10

--------------------------------------------------------------------------------


 

SECTION 5.

MISCELLANEOUS

 

5.1                               Arbitration.

 

(a)                                  All disputes arising out of or relating to
this Agreement that cannot be settled by the parties shall promptly be submitted
to and determined by a single arbitrator in Montgomery County, Pennsylvania,
pursuant to the rules and regulations then existing of the American Arbitration
Association; but nothing in this Agreement shall preclude the Company from
seeking, in any court of competent jurisdiction, damages, specific performance
or other equitable remedies in the case of any breach or threatened breach by
Executive of Section 4 (Restrictive Covenants).  The decision of the arbitrator
shall be final and binding upon the parties, and judgment upon such decision may
be entered in any court of competent jurisdiction.

 

(b)                                 Discovery shall be allowed pursuant to the
intendment of the United States Federal Rules of Civil Procedure and as the
arbitrators determine appropriate under the circumstances.

 

(c)                                  The arbitrator shall be required to apply
the contractual provisions of this Agreement in deciding any matter submitted to
it and shall not have any authority, by reason of this Agreement or otherwise,
to render a decision that is contrary to the mutual intent of the parties as set
forth in this Agreement.

 

5.2                               Severability.  The invalidity or
unenforceability of any particular provision or part of any provision of this
Agreement shall not affect the other provisions or parts of this Agreement.  If
any provision of this Agreement is determined to be invalid or unenforceable by
a court of competent jurisdiction by reason of the duration or geographical
scope of the covenants contained in this Agreement, such duration or
geographical scope, or both, shall be considered to be reduced to a duration or
geographical scope to the extent necessary to cure such invalidity.

 

5.3                               Assignment.

 

(a)                                  This Agreement is personal to Executive and
shall not be assignable by Executive, by operation of law or otherwise, without
the prior written consent of the Company other than by will or the laws of
descent and distribution.  This Agreement shall inure to the benefit of
Executive’s heirs and legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns, including,
without limitation, any subsidiary of the Company to which the Company may
assign any of its rights hereunder.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, operation of
law, or otherwise) to all or substantially all of the business and/or assets of
the Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place, but, irrespective of any such assignment
or assumption, this Agreement shall inure to the benefit of, and be binding
upon, such a successor.

 

5.4                               Notices.  All notices, consents, waivers, and
other communications required or permitted by this Agreement shall be in writing
and shall be deemed given to a party when

 

11

--------------------------------------------------------------------------------


 

(a) delivered to the appropriate address by hand or by nationally recognized
courier service (costs prepaid); (b) sent by facsimile with confirmation of
transmission by the transmitting equipment; or (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested; in each case to
the following addresses or facsimile numbers and marked to the attention of the
person (by name or title) designated below (or to such other address or
facsimile number, or person as a party may designate in writing to the other
parties):

 

 

(a)

If to the Company:

 

 

 

 

 

InfoLogix, Inc.

 

 

101 E. County Line Road

 

 

Suite 210

 

 

Hatboro, PA 19040

 

 

Tel:   (215) 604-0691

 

 

Fax:  (267) 681-0682

 

 

 

 

 

Attention: Chief Executive Officer

 

 

 

 

(b)

If to Executive:

 

 

 

 

 

[                                                        ]

 

A copy of any and all notices and other communications sent by facsimile
pursuant to this Section5.4 shall also be sent by United States mail to the
appropriate address in accordance with this Section 5.4.

 

5.5                               Entire Agreement and Modification.  This
Agreement constitutes the entire agreement between the parties with respect to
the matters contemplated in this Agreement and supersedes all prior agreements
and understandings with respect to those matters.  Any amendment, modification,
or waiver of this Agreement shall not be effective unless in writing.  Neither
the failure nor any delay on the part of any party to exercise any right,
remedy, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power, or
privilege with respect to any occurrence be construed as a waiver of any right,
remedy, power, or privilege with respect to any other occurrence.

 

5.6                               Withholding.  Notwithstanding any provision of
this Agreement to the contrary, the Company may, to the extent required by law,
withhold applicable Federal, state and local income and other taxes from any
payment to Executive hereunder.

 

5.7                               Governing Law.  This Agreement is made
pursuant to, and shall be construed and enforced in accordance with, the
internal laws of the Commonwealth of Pennsylvania (and United States federal
law, to the extent applicable), without giving effect to otherwise applicable
principles of conflicts of law of that or any other jurisdiction.

 

5.8                               Headings; Counterparts.  The headings of
paragraphs in this Agreement are for convenience only and shall not affect its
interpretation.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which, when taken
together, shall be deemed to constitute but one and the same Agreement.

 

12

--------------------------------------------------------------------------------


 

5.9                               Further Assurances.  Each of the parties shall
execute such further instruments and take such other actions as any other party
shall reasonably request in order to effectuate the purposes of this Agreement.

 

5.10                        Waiver.  Neither the failure nor any delay on the
part of either party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any other right, remedy, power or privilege,
nor shall any waiver of any right, remedy, power or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence.

 

5.11                        Survival.  The terms and conditions contained in
Section 4 (Restrictive Covenants) shall survive the termination or expiration of
this Agreement.

 

5.12                        Previous Agreements.  By entering into this
Agreement, the parties agree that any previous agreements or understandings
regarding Executive in connection with a change in control be terminated.

 

5.13                        Indemnification.  Executive shall be covered by the
Company’s directors and officers liability insurance policies and
indemnification policies on the same terms and conditions as apply to the
Company’s other senior executives.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

INFOLOGIX INC.

 

 

 

 

 

 

 

 

By:

/s/ David T. Gulian

 

 

 

Name:

David T. Gulian

 

 

 

 

Title:

 Chief Executive Officer/President

 

 

 

 

 

 

 

/s/ John A. Roberts

 

 

John A. Roberts

 

 

 

Executive

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF RELEASE

 

This GENERAL RELEASE (“Release”) is made and entered into by and between
INFOLOGIX, INC. (the “Company”) and [                      ] (“Executive”).

 

WHEREAS Executive’s employment with the Company has terminated; and

 

WHEREAS pursuant to the Severance Agreement by and between the Company and the
Executive dated [                          ] (the “Agreement”), the Company has
agreed to pay Executive certain amounts and to provide him with certain rights
and benefits, subject to the execution of this Release.

 

NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound, the parties agree as
follows:

 

1.                                       Termination Date.  Executive’s
employment with the Company has concluded permanently and irrevocably effective
[                        ] (“Termination Date”).

 

2.                                       Good and Valuable Consideration / No
Further Payment.  Executive acknowledges that the payments, rights and benefits
set forth in Sections 2.3, 2.4, 3.1 and 3.3 of the Agreement constitute full and
final settlement of all his rights under the Agreement and, except as otherwise
provided in this Release, the Company does not and will not have any other
liability or obligation to the Executive.  The Executive further acknowledges
that, in the absence of the execution of this Release, the benefits and payments
specified in Sections 2.3, 2.4 and 3.1 of the Agreement would not otherwise be
due him.

 

3.                                       Restrictive Covenants.  Executive
acknowledges that the restrictive covenants contained in Section 4 of the
Agreement will survive the termination of his employment.  Executive affirms
that those restrictive covenants are reasonable and necessary to protect the
legitimate interests of the Company and that he received adequate consideration
in exchange for agreeing to those restrictions and he will abide by those
restrictions.

 

4.                                       General Release.  In consideration of
the payments, rights and benefits referred to in Paragraph 2 hereof and
intending to be legally bound, Executive hereby irrevocably and unconditionally
releases and forever discharges the Company and any and all of its parents,
subsidiaries, affiliates, related entities, and each of its and their
predecessors, successors, customers, insurers, owners, directors, officers,
employees, attorneys, and other agents (“Released Parties”) of and from any and
all rights, obligations, promises, agreements, debts, losses, controversies,
claims, causes of action, liabilities, damages, and expenses, including without
limitation attorneys’ fees and costs, of any nature whatsoever, whether known or
unknown, asserted or unasserted, which he ever had, now has, or hereafter may
have against the Released Parties, or any of them, that arose at any time before
or upon his signing this Release, including without limitation the right to take
discovery with respect to any matter, transaction, or occurrence existing or
happening at any time before or upon his signing this Release and any and all
claims arising under any oral or written Company

 

1

--------------------------------------------------------------------------------


 

program, policy or practice, contract, agreement or understanding (except this
Release), any common-law principle of any jurisdiction, any federal, state or
local statute or ordinance, with all amendments thereto, including without
limitation the Civil Rights Acts of 1866, 1871, 1964, and 1991, the Equal Pay
Act, the Age Discrimination in Employment Act of 1967, the Fair Credit Reporting
Act, the Employee Retirement Income Security Act of 1974, the Americans With
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Health
Insurance Portability and Accountability Act of 1996, the Pennsylvania Human
Relations Act and any other employee-protective law of any jurisdiction that may
apply.

 

5.                                       Non-Disparagement.  Executive will not
disparage any Released Person or otherwise take any action which could
reasonably be expected to adversely or affect the personal or professional
reputation of any released person.

 

6.                                       Confidentiality.  Executive agrees
that, except in an action for breach of this Release, the terms of this Release
shall not be disclosed or introduced or used in any future proceedings. 
Executive agrees that he shall keep the terms of this Release STRICTLY
CONFIDENTIAL and that he shall not disclose them to any person other than his
immediate family and his current or future attorneys, accountants or tax
advisors, each of whom shall agree before any such disclosure to be bound by
this confidentiality provision.

 

7.                                       Good Faith Settlement.  This Release
constitutes the good faith compromise and settlement of all claims and potential
claims Executive has against any one or more of the Released Parties and is not
and shall not be construed as an admission of any wrongful or unlawful act
against Executive or that the conclusion of Executive’s employment was in any
way wrongful or unlawful.

 

8.                                       Knowing and Voluntary Agreement. 
Executive acknowledges that he received this Release on
[                                    ]; that the Company advised him in writing,
by this Paragraph, to consult with an attorney before signing this Release; that
the Company is providing him with no less than 21 days to consider this Release
before signing it; that the Company is providing him with no less than 7 days to
revoke this Release after signing it, if he chooses to do so; that Executive
carefully read and fully understands all of the provisions and effects of this
Release; that Executive is entering into this Release voluntarily and free of
coercion and duress; and that neither the Company nor any of its agents or
attorneys made any representations or promises concerning the terms or effects
of this Release.

 

9.                                       No Right to Relief. Executive shall
have no right to obtain or receive any money damages, injunctive or other relief
through any lawsuit, complaint, action or proceeding commenced or maintained in
any court, agency or other forum by him or any person or entity on his behalf
with respect to any act, omission, claim or other matter that is covered by
Paragraph 4 of this Release.  If Executive violates or challenges the
enforceability of any provisions of the Restrictive Covenants or this Release,
no further payments, rights or benefits under Sections 2.3, 2.4 and 3.1 of the
Agreement will be due to Executive.

 

10.                                 Governing Law.  This Release shall in all
respects be interpreted, enforced, and governed under the laws of the
Commonwealth of Pennsylvania, without reference to the principles of conflicts
of law otherwise applicable therein.

 

2

--------------------------------------------------------------------------------


 

11.                                 Entire Agreement.  Except as otherwise
provided herein, this Release sets forth the entire agreement between the
parties and fully supersedes any and all written or oral contracts, agreements
or understandings between the parties pertaining to the subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this General Release.

 

 

 

 

INFOLOGIX, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

[                                                ]

 

 

 

 

Executive

 

4

--------------------------------------------------------------------------------